  Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 1 of 33 PAGEID #: 488




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

 KAIVAC, INC.,

             Plaintiff,

       v.                                    Case No. 1:19–cv–410
                                             JUDGE DOUGLAS R. COLE
 VINCENT STILLWAGON,

             Defendant.


                             OPINION AND ORDER

      This cause comes before the Court on Kaivac, Inc.’s Motion for Summary

Judgment and Attorney’s Fees (Doc. 30). For the reasons explained below, the Court

GRANTS IN PART and DENIES IN PART Kaivac’s Motion.

                                 BACKGROUND

      Kaivac is a company based out of Hamilton, Ohio that develops hygienic

cleaning systems for building occupants. Kaivac sells those systems and related

products to customers in over forty states and internationally. To attract new

customers and support existing ones, Kaivac employs dedicated sales and technical-

support teams. (Towes Decl., Doc. 29-6, #403–04 ¶¶ 5–7).

      One of the customer-connection tools that Kaivac uses is YouTube. As most

internet users know, YouTube is a video-sharing website. The site allows a member

to create “channels,” which allow other users to find content posted by that member.

In 2015, Kaivac created two such channels on YouTube. (Metzler Decl., Doc. 29-2,

#335 ¶¶ 5–6). It called one of these channels “Kaivac in the Field,” and the other


                                         1
  Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 2 of 33 PAGEID #: 489




“Kaivac Tech Support.” Kaivac’s Creative Media Manager, Karl Metzler, created the

channels using Kaivac’s password-protected Google account affiliated with its email

address: kaivacinthefield@gmail.com. (Id., #335 ¶ 6). A person can upload videos to a

YouTube channel only when the person is logged into the account using Kaivac’s

Google account credentials.

       The Kaivac in the Field channel featured video content that sales personnel

captured and uploaded directly with their smartphones during demonstrations and

sales calls. (Id. ¶¶ 7–8). These videos helped Kaivac’s sales team illustrate successful

techniques and methods to potential customers on demand. (See id., #335–36 ¶ 9).

In 2018, the Kaivac in the Field channel included approximately 20 videos. Those

videos were viewed over 800 times in 2018 and over 350 times in 2019. (Id., #337

¶ 16). According to Metzler, “[t]he videos were of significant value to Kaivac for the

role they played in generating business and maintaining customer relationships.”

(Id., #335 ¶ 9).

       The Kaivac Tech Support channel, on the other hand, housed videos

demonstrating how to maintain Kaivac’s cleaning machines. Kaivac’s technical

support team developed the content of the videos, and Kaivac’s video department

produced the videos using professional tools. Metzler would then upload the videos to

the Kaivac Tech Support channel using his work computer. Kaivac’s Tech Support

channel housed 14 videos and cost over $75,000 to make. (Id., #336 ¶ 10). They were

viewed over 6,500 times in 2018 and over 4,300 times in 2019. (Id., #337 ¶ 17).




                                           2
  Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 3 of 33 PAGEID #: 490




       Because a person must be logged into Kaivac’s Google account in order to

upload content to its channels, Kaivac shared its Google password with members of

its sales team, thus allowing them to sign in and upload video content from their

smartphones to the Kaivac in the Field channel. Because they had the password,

members of Kaivac’s sales team also had the ability (although not the permission) to

delete video content from both YouTube Channels. (Id., #336 ¶ 12). Kaivac itself

nonetheless “owned the right, title, and interest to the videos.” (Kaivac Opening Br.,

Doc.   30-1,   #410;   see   also   YouTube    Terms     of   Service,   available   at

https://tinyurl.com/y62s93c8 (effective May 25, 2018) (“You retain all of your

ownership rights in your Content.”)).

       Defendant Vincent Stillwagon was a member of Kaivac’s sales team from

August 25, 2011 until April 5, 2017. (Towes Decl., Doc. 29-6, #404 ¶ 8). As such,

Kaivac provided him the password to its Google account, and Stillwagon thus had the

ability to log his device in using Kaivac’s Google account credential and thereby add

video content to (and delete content from) Kaivac’s YouTube channels. (Metzler Decl.,

Doc. 29-2, #336 ¶¶ 11–12). While employed with Kaivac, Kaivac provided Stillwagon

a cell phone that it intended he use for business purposes. Stillwagon also, however,

had a personal iPhone 6. (Stillwagon Interrog. Resp., Attached as Ex. J to First Am.

Compl., Doc. 24, #264). When Stillwagon left Kaivac, he returned the phone Kaivac

had issued him, but kept his personal iPhone 6. (Id.).

       About two years after Stillwagon left the company, on April 16, 2019, Metzler

received an unusual email from Kaivac’s Technical Support Specialist, Austin Green.



                                          3
    Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 4 of 33 PAGEID #: 491




Green informed Metzler that, while trying to access Kaivac’s Tech Support channel,

Green encountered a message stating, “this channel doesn’t have any content.”

(Metzler Decl., #337–38 ¶19). Metzler then checked the channel himself and saw the

same message. He immediately began investigating what happened to the videos. He

first logged into Kaivac’s Google account and navigated to a page called “Creator

Studio.” There he discovered that all of the videos previously housed on either the

Kaivac Tech Support or Kaivac in the Field channels had been deleted. (Id., #338

¶ 20).

         Metzler navigated to a page in Kaivac’s Google account that listed “[d]evices

that have been active on your account in the last 28 days, or are currently signed in.”

Metzler saw that only two devices were listed: (1) a “Windows” computer in

“Hamilton, OH, USA” labeled “THIS DEVICE”—meaning, the Kaivac-owned

computer that Metzler was using at that moment; and (2) a smartphone labeled

“vince’s iPhone” in the “United States,” which last accessed a Google product or

service while logged into Kaivac’s Google account that day (i.e., April 16, 2019). 1 The

next day, i.e., April 17, Metzler returned to this page to preserve this data. The page

reflected the same information, with one addition: it again showed that “vince’s

iPhone” was last active while logged in using Kaivac’s Google account credentials on




1A forensic expert that Kaivac retained for this lawsuit explains, and Stillwagon does not
dispute, that “[t]o access the [Google] account in such a way as to display on the ‘My Recent
Devices’ log, the account username and password must be entered on a web page for a Google
product.” (Daley Expert Report, Doc. 29-1, #291).


                                             4
    Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 5 of 33 PAGEID #: 492




April 16, 2019, but now showed a last-access time of 11:35 p.m. 2 (i.e., shortly before

midnight). This time stamp meant that hours after Metzler’s investigation began,

“vince’s iPhone” had again accessed a Google product or service while logged into

Kaivac’s Google account. (Id. ¶ 21). Metzler took a screenshot of this page (attached

as Exhibit B to Kaivac’s Amended Complaint). Metzler later navigated to a webpage

on Kaivac’s Google account containing data analytics. That webpage revealed that all

video views had ceased on or around April 14, 2019, indicating that someone deleted

the videos on or around that date. (Id. at #338–39 ¶¶ 23–24).

       These facts caused Kaivac to suspect that Vincent Stillwagon had deleted the

videos. Stillwagon was the only individual who went by “Vince” to whom Kaivac had

provided the password to its Google account. (Metzler Decl., Doc. 29-2, #338 ¶ 22).

And Kaivac had not changed its password until the day after it discovered its videos

had been deleted. (Id. ¶ 27). Moreover, Kaivac’s lawyers later retained forensic

analysts who uncovered additional facts that supported Kaivac’s initial suspicion.

These analysts performed data collections (with Stillwagon’s consent) of Stillwagon’s

iCloud account, Stillwagon’s new iPhone XS (Stillwagon discarded his iPhone 6 in

July 2019), and Kaivac’s Google account.

       While accessing Stillwagon’s iCloud account, one of the analysts, Aaron Liang,

discovered a backup for an iPhone 6s with the identifier “vince’s iPhone.” (Daley



2 Metzler stated in his declaration that he saw “vince’s iPhone” had last accessed the account
on April 16, 2019 at 11:58 p.m. (Metzler Decl., Doc. 29-2, #338 ¶ 21). But the screenshot he
took at the time (and that Kaivac attached to its First Amendment Complaint) indicates that
“vince’s iPhone” last accessed the account at 11:35 p.m. that day. (First Amend. Compl., Doc.
24, #221).

                                              5
  Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 6 of 33 PAGEID #: 493




Expert Report, Doc. 29-1, #293 ¶ 21). Another analyst, James Daley was able to

retrieve pertinent data from this iPhone 6s back up, such as log files, searched items,

timeline data, various web artifacts (including history), installed applications,

pictures and videos, and location history. (Id. at #294 ¶ 25). By comparing the

information from Stillwagon’s phone data with the information associated with

Kaivac’s Google account, Daley “was able to identify multiple instances where records

overlapped either by location, search criteria, subject, or date/time stamps.” (Id. at

#295 ¶ 27). This indicated that the owner of “vince’s iPhone” routinely accessed

Google products or services (such as the Google search page) while the device was

logged in using Kaivac’s Google account credentials. For example, Daley discovered

web search records on Kaivac’s Google account from September 1, 10, 11, and 24 in

2018 concerning lodging, iPhone repair, weather, and state unemployment

information—all relating to the Murrells Inlet, South Carolina geographic area. That

coincided with location data and activity logs created on or about those dates that

Daley collected from Stillwagon’s iPhone data. (Id. at #297 ¶ 31).

      Daley also examined the screenshot that Metzler took on April 17, 2019

indicating that the last device to access any Google service while logged into Kaivac’s

Google account was “vince’s iPhone” from the day before at 11:35 p.m.—the day that

Metzler learned that Kaivac’s YouTube videos had been deleted. “Based on the web

address visible in the top quadrant of the image and the administrative access that

[Daley] was granted to review the same log on or about December 4, 2019,” Daley

concluded that this was “an accurate and true representation of what the log data



                                          6
    Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 7 of 33 PAGEID #: 494




displayed at that date and time.” (Id. at #295–96 ¶ 28). Daley also confirmed as “true

and accurate” Metzler’s screenshot of a YouTube analytics webpage indicating that

all activity on Kaivac’s YouTube channels reduced to zero or near zero on April 14,

2019. 3 (Id. at #296 ¶ 29).

       Daley reached several conclusions as a result of his analysis, some simply

confirming Metzler’s initial investigation. Among them were that: (1) Stillwagon

repeatedly accessed Kaivac’s Google Account following termination of his

employment from Kaivac up through April 16, 2019; (2) all video views on Kaivac’s

YouTube channels ceased on or about April 14, 2019; (3) for a device to appear on the

“My Recent Devices” log on Kaivac’s Google account, the account username and

password must have been entered on a web page for that Google product, such as

Gmail or YouTube; (4) the only devices that accessed the account during the window

of time that the videos were deleted were “vince’s iPhone” and Metzler’s work

computer; (5) “vince’s iPhone” was the identifier for a phone that Stillwagon used

during his employment at Kaivac, through at least June 29, 2019; and (6) the same

“vince’s iPhone” that was recorded accessing Kaivac’s Google account around the time

that the videos were deleted was also the device that was identified from a backup of

Stillwagon’s iCloud account; (7) there were only two devices that accessed Kaivac’s

Google account at the time of deletion, “vince’s iPhone” and Metzler’s work computer;


3 In this part of his report, Daley stated that the screenshot showed that all activity on
Kaivac’s YouTube channels had reduced to zero or near zero on April 15, 2019. (Daley Expert
Report, Doc. 29-1, #296 ¶ 296). But that was likely a typo because, in discussing the
conclusions of his analysis, Daley said that all video views ceased on or around April 14, 2019.
(Id., #298 ¶ 34). And that is consistent with what Metzler stated in his declaration. (Metzler
Decl,, Doc. 29-2, #339 ¶ 23).

                                               7
  Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 8 of 33 PAGEID #: 495




(8) thus, “[a]bsent any other unknown factors, the data available shows that one or

potentially both of these devices was used to delete media from the Kaivac YouTube

Channel.” (Id. at #290–91, #298–99).

         Kaivac eventually filed the instant suit against Stillwagon. Its operative

complaint alleges five claims: (1) violation of the Computer Fraud and Abuse Act—

18 U.S.C. §§ 1030(a)(5) and 1030(g); (2) intentional interference with business

relationships; (3) civil liability for vandalism under O.R.C. §§ 2307.70 and 2909.05;

(4) breach of contract; and (5) intentional spoliation of evidence. (First Am. Compl.,

Doc. 24, #206–11). For relief, Kaivac requests that the Court award Kaivac

compensatory damages, punitive damages, attorneys’ fees and costs, and any other

relief “that may be just and required under the circumstances of this case.” (Id. at

#211).

         Kaivac has now moved for summary judgment on its first, third, fourth, and

fifth claims for relief. (Doc. 30). In the same motion, Kaivac simultaneously moves for

attorneys’ fees under O.R.C. § 2307.70(A). (Id.). Although not expressly noted, it

appears that the motion may be more aptly described as a motion for partial summary

judgment. In particular, as to the first, fourth and fifth claims for relief, it appears

that the motion seeks judgment only as to liability, and not damages, as the motion

does not seek to show the alleged damages associated with those three claims. As for

the third claim, it appears the motion seeks an award of attorneys’ fees as partial

satisfaction of the relief to which Kaivac claims it is entitled.




                                            8
  Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 9 of 33 PAGEID #: 496




       Independent of how it is correctly labeled, there is no question that Kaivac’s

motion is now ripe for the Court’s decision. The Court addresses Kaivac’s arguments

in three steps: The Court begins by addressing Kaivac’s summary judgment motion

with respect to its first, third, and fourth claims—all of which boil down to one

question: is there a genuine dispute as to who deleted Kaivac’s YouTube videos in

April 2019? Then the Court addresses Kaivac’s request for an award of its attorneys’

fees, which largely turns on the Court’s resolution of Kaivac’s third claim for relief.

Finally, the Court addresses Kaivac’s summary judgment motion with respect to its

fifth claim for relief, alleging intentional spoliation of evidence.

                                 LEGAL STANDARD

       Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The burden is on the moving party to conclusively show

that no genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986); Lansing Dairy, Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). Once the

movant presents evidence to meet its burden, the nonmoving party may not rest on

its pleadings, but must come forward with significant probative evidence to support

its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at 1347.

       This Court is not obliged to sua sponte search the record for genuine issues of

material fact. Betkerur v. Aultman Hosp. Ass’n, 78 F.3d 1079, 1087 (6th Cir. 1996);

Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 404–06 (6th Cir. 1992). Rather, the

burden falls upon the nonmoving party to “designate specific facts or evidence in


                                            9
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 10 of 33 PAGEID #: 497




dispute.” Jordan v. Kohl’s Dep’t Stores, Inc., 490 F. App’x 738, 741 (6th Cir. 2012)

(quotation omitted). If the nonmoving party fails to make the necessary showing for

an element upon which it has the burden of proof, then the moving party is entitled

to summary judgment. Celotex, 477 U.S. at 323.

      Granting summary judgment depends upon “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.” Amway Distribs. Benefits Ass’n v.

Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251–52 (1986)). In sum, the nonmoving party, at this stage,

must present some “sufficient disagreement” that would necessitate submission to a

jury. See Moore v. Phillip Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993) (quoting

Anderson, 477 U.S. at 251–52). In making that determination, though, this Court

must view the evidence in the light most favorable to the nonmoving party. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Cox v.

Ky. Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995) (“In arriving at a resolution, the

court must afford all reasonable inferences, and construe the evidence in the light

most favorable to the nonmoving party.”).

                               LAW AND ANALYSIS

A.    Kaivac is entitled to summary judgment on liability as to its first,
      third, and fourth claims.

      The Court first addresses the question of whether Kaivac is entitled to

summary judgment as to liability on its first, third, and fourth claims—alleging

violation of the Computer Fraud and Abuse Act, civil liability for vandalism, and

                                           10
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 11 of 33 PAGEID #: 498




breach of contract, respectively. Kaivac’s prospects for success on these claims

depends exclusively on whether the Court agrees with Kaivac that there is no

“genuine” dispute that Stillwagon was the person who deleted Kaivac’s YouTube

videos. That is, the parties do not dispute that Stillwagon is liable under the relevant

statutes and contract if, in fact, he intentionally deleted Kaivac’s YouTube videos.

Rather, their arguments focus solely on that predicate fact—whether, based on the

totality of the record evidence, there is a “genuine” issue that Stillwagon was the

person who deleted the videos. Accordingly, if no such dispute exists, then Kaivac is

entitled to summary judgment. Nonetheless, for the sake of completeness, before

exploring that factual question, the Court will begin by briefly describing the

statutory and contractual provisions that Kaivac alleges Stillwagon violated.

      First up is a federal statute called the Computer Fraud and Abuse Act

(“CFAA”). The CFAA prohibits an individual from:

      (A) knowingly caus[ing] the transmission of a program, information,
      code, or command, and as a result of such conduct, intentionally
      caus[ing] damage without authorization to a protected computer;
      (B) intentionally access[ing] a protected computer without
      authorization, and as a result of such conduct, recklessly caus[ing]
      damage; or
      (C) intentionally access[ing] a protected computer without
      authorization, and as a result of such conduct, caus[ing] damage and
      loss.

18 U.S.C. § 1030(a)(5); see also §§ 1030(g) & 1030(c)(4)(A)(i)(I) (creating a cause of

action for anyone “who suffers damage or loss by reason of a violation” that “caused

… loss to 1 or more person during any 1-year period … aggregating at least $5,000 in

value”). Kaivac argues that “[n]o matter whether analyzed under subsections (A), (B),


                                          11
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 12 of 33 PAGEID #: 499




or (C), the result is the same: Stillwagon violated the CFAA and is liable for Kaivac’s

damages.” (Kaivac Opening Br., Doc. 30-1, #418).

      Next up is an Ohio statute prohibiting vandalism. That statute says that “[no]

person shall knowingly cause physical harm to property that is owned or possessed

by another, when either of the following applies:”

      (a) The property is used by its owner or possessor in the owner’s or
      possessor’s profession, business, trade, or occupation, and the value of
      the property or the amount of physical harm involved is one thousand
      dollars or more;
      (b) Regardless of the value of the property or the amount of damage
      done, the property or its equivalent is necessary in order for its owner to
      engage in the owner’s or possessor’s profession, business, trade, or
      occupation.

O.R.C. § 2909.05(B)(1); id. § 2307.70 (creating a cause of action for “[a]ny person who

suffers injury or loss to person or property as a result of an act committed in

violation”). Kaivac argues that Stillwagon “‘knowingly’ caused the deletion” of

Kaivac’s videos that were worth more than one thousand dollars and that were

“necessary for Kaivac to support its sales force and customers.” (Kaivac Opening Br.,

Doc. 30-1, #422). Thus, argues Kaivac, “[a]ll elements of the statute are satisfied and

Stillwagon’s liability is indisputable.” (Kaivac Opening Br., Doc. 30-1, #422).

      Kaivac’s breach of contract claim, meanwhile, is based on a Confidentiality

Agreement that it executed with Stillwagon at the beginning of his employment with

the company. Among other things, this agreement prohibited Stillwagon, after his

employment ended, from using any of Kaivac’s “Confidential Information” (a term

that is defined in the agreement) “for any purpose” without Kaivac’s “prior written

approval.” (Confidentiality Agreement, Doc. 24, #214). This agreement also required

                                          12
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 13 of 33 PAGEID #: 500




Stillwagon, within five business days after his employment ended, to return to Kaivac

all “Confidential Information” that he possessed and to not retain any copies of such

information. (Id. at #214–15). Kaivac argues that Stillwagon violated the

Confidentiality Agreement by retaining Kaivac’s Google password even after his

employment with Kaivac ended and using it to access Kaivac’s Google account and

delete Kaivac’s YouTube videos. (Kaivac Opening Br., Doc. 30-1, #424).

      Again, none of Kaivac’s interpretations of these statutes and contractual

provisions is in dispute. The parties essentially, if implicitly, agree that if Kaivac has

shown there is no genuine dispute that Stillwagon intentionally deleted Kaivac’s

YouTube videos, then Kaivac is entitled to summary judgment on its first, third, and

fourth claims. The sole question, then, is whether Kaivac met that burden. The Court

concludes that it has.

      As an initial matter, it is worth noting that Kaivac supported its summary

judgment motion with dozens of undisputed facts that it accumulated through

internal investigations, data collections, and forensic analysis. Included within this

evidence was Daley’s expert report based on, among other things, log files, searched

items, timeline data, and location history. Much of this data was included as exhibits

to that report. Kaivac also submitted a declaration from Metzler describing the

process and findings of his investigation, along with screenshots that supported some

of his key findings. Additionally, Kaivac submitted Stillwagon’s responses to its

interrogatories and requests for documents and admissions. Kaivac thus amply




                                           13
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 14 of 33 PAGEID #: 501




supported its motion for summary judgment with significant, detailed factual

evidence from the record.

      But more important than the form or quantity of this evidence is what it

establishes. Among other things, it establishes the following facts, none of which

Stillwagon seriously disputes: (1) for someone to have accessed Kaivac’s YouTube

channel to delete its YouTube videos, the individual would have needed to know and

enter Kaivac’s Google-account password; (2) Stillwagon knew Kaivac’s Google-

account password from his days as a Kaivac employee until Kaivac changed that

password in April 2019 upon discovering that its YouTube videos had been deleted;

(3) all of Kaivac’s YouTube videos were deleted on or about April 14, 2019; (4) only

two devices accessed Google services using Kaivac’s Google account credentials

during the time period when the videos were deleted from the YouTube Channels—

the Kaivac-owned computer that Metzler used to conduct Kaivac business, and an

iPhone 6 with the name “vince’s iPhone”; (5) Metzler himself did not delete the videos

from the YouTube Channels—he declared as much under oath and nobody (not even

Stillwagon) accuses him of doing so; (6) Stillwagon used an iPhone 6 from the time he

was employed at the company through July 2019, which included the period of time

during which Kaivac’s YouTube videos were deleted; (7) Stillwagon is the only

individual who both (i) was given Kaivac’s Google-account password, and (ii) went by

the name “Vince”; and (8) while accessing Stillwagon’s iCloud account, forensic

analysts discovered a June 29, 2019 backup for an iPhone 6 with the identifier “vince’s

iPhone”.



                                          14
    Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 15 of 33 PAGEID #: 502




        Moreover, forensic analyst James Daley concluded in his expert opinion that

“[m]ultiple correlating data points” from Stillwagon’s iPhone data and Kaivac’s

Google account provide sufficient evidence to show that the “vince’s iPhone” that was

recorded accessing the Kaivac Google account on April 16, 2019 4 “is the same device

that was identified from a backup on [] Stillwagon’s iCloud account.” (Daley Expert

Report, Doc. 29-1, #298 ¶ 34). Stillwagon never attempted to dispute that finding

either.

        It is hard to think of how Kaivac could have assembled a stronger case against

Stillwagon short of catching Stillwagon on video deleting the YouTube materials, or

having eyewitness testimony from someone who watched him doing so. Given the

foregoing facts, a reasonable jury would necessarily conclude that “vince’s iPhone”

was the device that was used to delete Kaivac’s videos and that “vince’s iPhone” is

the same phone that Stillwagon used during the time that the videos were deleted. 5


4The expert report says April 15, 2019 but that is likely a typo and intended to refer to April
16, 2019 – the day that “vince’s iPhone” twice logged on to Kaivac’s Google account, as
observed by Metzler.

5 It is unclear whether Stillwagon disputes that “vince’s iPhone” was his iPhone. During
discovery, Kaivac asked Stillwagon to admit under oath that he had “used a device associated
[with the] moniker ‘vince’s iPhone.’” (Sayre Decl., Doc. 29-4, #371). Stillwagon objected that
the question was “[v]ague and ambiguous,” and, while making clear he wasn’t waiving that
objection, also “denie[d] that he used a device associated with the moniker ‘Vince’s iPhone”
(changing the small-v “vince’s iPhone” into “Vince’s iPhone”). (Id., #376). But in response to
Kaivac noting this denial in its statement of proposed undisputed facts, Stillwagon said that
Kaivac had “misstate[d] [his] interrogatory response.” (Resp. Br., Doc. 34-1, #463 ¶ 58). In
any event, Stillwagon does not affirmatively say anywhere in his declaration that he has
never used an iPhone labeled “vince’s iPhone.” And, given the mass of evidence that Kaivac
has presented, the Court concludes that there is no genuine dispute that the iPhone 6 that
Stillwagon used during and after his employment at Kaivac until he threw it away was the
“vince’s iPhone” at issue in this case. Other than his conclusory denial, assuming it is a
denial, Stillwagon has no response to Daley’s conclusions, based on his forensic analysis, that:
(1) “vince’s iPhone” is the “identifier of a phone that was associated with Mr. Stillwagon’s

                                              15
    Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 16 of 33 PAGEID #: 503




        Add to those facts a couple more: Stillwagon has not suggested, let alone

explained, who else might have used his phone to delete the videos. Nor has he offered

any explanation about how he (or anyone else) might have accidentally deleted

Kaivac’s videos using his phone in April, 2019. 6 Thus far, the only conclusion that a

reasonable jury could reach is that, through his iPhone 6, Stillwagon intentionally

used Kaivac’s password-protected Google account credentials to access and delete the

video content on Kaivac’s YouTube channels.

        Stillwagon nonetheless claims that a genuine issue of material fact prevents

the Court from granting summary judgment on these claims. To support his

argument, he cites only his two-page declaration that he attached to his brief

opposing Kaivac’s motion for summary judgment. There, Stillwagon makes a number

of self-serving statements (under oath) responding to Kaivac’s claims, including that:

he “ha[s] never intentionally deleted any materials or videos from YouTube or any

other similar service, website, or network that belong to Kaivac, Inc.” (Stillwagon

Decl., Doc. 34-2, #465 ¶ 2); “[t]o the best of [his] knowledge, [he] ha[s] never deleted

any materials or videos from YouTube or any other similar service, website, or

network that belong to Kaivac, Inc.” (id. ¶ 3); “[i]f [he] had wanted to destroy the




iCloud account” (Daley Expert Report, Doc. 29-1, 291); (2) a backup of “vince’s iPhone” was
found on Stillwagon’s iCloud account (id.); and (3) that, in Daley’s expert opinion, “vince’s
iPhone” is the “identifier for a phone Mr. Stillwagon used during his employment at Kaivac,
through at least June 29, 2019” (id. at 298 ¶ 34). Accordingly, the Court accepts those facts
as true.

6 As explained later, Stillwagon suggests that he might have accidentally deleted Kaivac
videos in February or March, but that wouldn’t account for the videos that disappeared in
April.

                                             16
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 17 of 33 PAGEID #: 504




videos, [he] certainly would have had the opportunity to do so in the months and years

immediately after [his] termination, as apparently, [his] log-in information was never

changed and [his] access to the YouTube account in question was never restricted.”

(id. ¶ 5); “[he] had no reason to intentionally destroy the videos at issue in this case

(id. ¶ 6); “[i]n Febraury or March of 2019, [he] deleted Kaivac videos from [his] own

personal YouTube channel and account. [He] did not believe, understand, or intend

that [he] was deleting files from anywhere other than [his] personal YouTube channel

and [he] do[es] not believe [he] did anything other than delete videos from [his]

personal account” (id. ¶ 7); “[he] did not physically sign into the Kaivac YouTube

channel using their password at any time after [he] left employment with Kaivac.

[He] do[es] not know or remember what their password is” (id. ¶ 8); “[he] ha[s] never

used or seen a Kaivac tech support channel. This channel was created after [he] left

Kaivac. [He] never knew or was provided that password.” (Id. ¶ 9).

       These statements amount to little more than misdirection and conclusory

denials that fail to create a genuine dispute of material fact. See Sigmon v.

Appalachian Coal Props., 400 F. App’x 43, 48–49 (6th Cir. 2010); see also Shaw v.

Danley, No. 98-6579, 2000 U.S. App. LEXIS 545, at *19–20 (6th Cir. 2000); Lujan v.

Nat’l Wildlife Fed'n, 497 U.S. 871, 888 (1990) (“The object of [summary judgment] is

not to replace conclusory allegations of the complaint or answer with conclusory

allegations of an affidavit.”).

       Stillwagon comes closest to reconciling his steadfast denials of wrongdoing

with Kaivac’s mountain of evidence against him when he admits that he deleted



                                          17
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 18 of 33 PAGEID #: 505




videos from his “personal” YouTube account in “February or March of 2019,” but did

not think he was deleting videos from Kaivac’s YouTube account. (Stillwagon Decl.,

Doc. 34-2, #465 ¶ 7). Stillwagon appears to be suggesting that he may have deleted

Kaivac’s videos, but not intentionally, because he thought he was only deleting them

from his “personal” account. (Stillwagon Resp. Br. at #456 (“In a variety of legal

contexts, willfulness of conduct is a quintessential issue of fact, not easily susceptible

to summary judgment.”)). But, beyond claiming that he deleted videos on those dates,

Stillwagon never develops the intent argument or the factual basis for it. It’s not even

entirely clear that he is making that argument. And, if he is, the argument has at

least two fatal flaws.

      First, it’s simply implausible, at least without more facts than Stillwagon

provided, that someone as well acquainted with the workings of Kaivac’s YouTube

account as Stillwagon would mistake that account for his personal YouTube account.

Between 2015 (the year that Kaivac created its YouTube account) and April 5, 2017,

Stillwagon was a member of Kaivac’s sales teams, and it is undisputed that the sales

team was tasked with uploading videos onto Kaivac’s YouTube channels. Stillwagon

admitted that he personally uploaded YouTube videos to Kaivac’s YouTube channel.

(Stillwagon Resp. Br., Doc. 34-1, #459 ¶ 11). The record even contains an email he

sent to his colleagues in 2016 in which he provides the link to two Kaivac YouTube

videos, explains that he uploaded them to the channel, and asks his colleagues to let

him know if they had any questions. (Robinson Decl., Doc. 29-3, #363). Stillwagon

never explains why he supposedly thought he had Kaivac’s YouTube videos on his



                                           18
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 19 of 33 PAGEID #: 506




personal YouTube page, nor, even if he did, how he could have confused the two pages.

Had he provided facts like those (if they exist), perhaps that could have created a

genuine issue as to whether Stillwagon knowingly or intentionally deleted Kaivac’s

YouTube videos. But, on its own, Stillwagon’s conclusory assertion—that he thought

he was only deleting videos on his personal YouTube page—does not create a genuine

issue of material fact.

      Second, and more simply, even if the Court accepts Stillwagon’s statement as

true, the statement is irrelevant. It is an undisputed fact that Kaivac’s videos

disappeared from its channels in April, not February or March. So accidental

deletions that occurred in February or March fail to explain how or why “vince’s

iPhone” deleted Kaivac’s YouTube videos on or around April 14, 2019. And, again, a

reasonable jury could only conclude that “vince’s iPhone” was the device that was

used to delete Kaivac’s videos at that time. The only other device that accessed

Kaivac’s Google account around that time was Metzler’s work computer, which only

Metzler used, and nobody (not even Stillwagon) suggests that Metzler deleted

Kaivac’s videos.

      Next consider Stillwagon’s statement that “[he] did not physically sign into the

Kaivac YouTube channel using their password at any time after [he] left employment

with Kaivac” and that he did “not know or remember what their password is.” (Id.

¶ 8). The Court is unsure, and Stillwagon does not explain, what Stillwagon means

when he says he did not “physically” sign into Kaivac’s YouTube channel. Again,

Stillwagon’s conclusory assertion in that regard is insufficient to create a genuine



                                         19
    Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 20 of 33 PAGEID #: 507




issue of fact given the mountain of evidence that Kaivac has amassed. For example,

Stillwagon did not dispute Daley’s finding, included in his expert report, that for a

device “[t]o access the account in such a way as to display on the ‘My Recent Devices’

log, the account username and password must be entered on a web page for a Google

product.” (Daley Expert Report, Doc. 29-1, #291). Nor did Stillwagon dispute

Metzler’s sworn statement (backed up by a screenshot) that Metzler identified

“vince’s iPhone” on the “My Recent Devices” log in Kaivac’s Google account. If

Stillwagon’s assertion that he did not “physically” sign in merely means that Kaivac’s

username and password were pre-loaded into Stillwagon’s phone so that he did not

need to re-enter them in order to access information or content associated with

Kaivac’s Google account (such as the YouTube content on Kaivac’s channels), that is

immaterial. The relevant statutes and contractual provisions prohibit the

unauthorized use of the password, not the method by which Stillwagon used it.

        Stillwagon fails as well to create a genuine issue of material fact with his

suggestion that he could not have deleted videos from Kaivac’s tech support channel

because that channel was created after he left Kaivac and thus he never knew that

channel’s password. 7 That argument doesn’t work because it rests on the erroneous

premise that the password for the Kaivac Tech Support channel was different from


7As noted in the fact section, the Kaivac employee responsible for maintaining the YouTube
channels states in his declaration that both channels were created in 2015. Stillwagon’s claim
that Kaivac created one of the channels after he left Kaivac is inconsistent with the Kaivac
employee’s sworn statement. While that is a “dispute,” however, it is not a dispute as to a
“material fact.” As described above, there is no dispute that the passwords for the two
channels were the same, as both were associated with the same Kaivac Google account. Thus,
whether the channel was created before or after he left is immaterial to the question of
whether he had the ability to access it, which is the only question that matters here.

                                             20
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 21 of 33 PAGEID #: 508




the password for the Kaivac in the Field channel. It wasn’t. Both channels were

housed in Kaivac’s Google account, and the password for that account was one and

the same. Kaivac provided Stillwagon that password so he could upload videos onto

the Kaivac in the Field channel. But, by virtue of having that password, Stillwagon

had the ability to delete videos on both channels until Kaivac changed the password,

which did not occur until after the videos had been deleted. (Metzler Decl., Doc. 29-2,

#336–37, 339 ¶¶ 11–14, 27).

      Stillwagon also tries to create a genuine issue of material fact by asserting that

he “had no reason to intentionally destroy the videos” and that, had he wanted to, he

could have deleted the videos much earlier than he allegedly did. Stillwagon

essentially invites the Court to speculate about why he would want to delete Kaivac’s

videos or why he would have waited so long to do so. But Stillwagon cannot avoid

summary judgment merely by sowing “metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986);

accord Scott v. Harris, 127 S. Ct. 1769, 1776 (2007). Stillwagon needed to come

forward with significant probative evidence to counter the overwhelming evidence

that Kaivac amassed against him. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d

at 1347. Pointing to uncertainties about his motive or why he would delay engaging

in wrongdoing does not cut it, especially as none of the claims at issue here turn in

any way on the motive for the conduct at issue.

      The remaining statements from his declaration on which Stillwagon relies

constitute nothing more than conclusory denials of wrongdoing that fail to raise a



                                          21
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 22 of 33 PAGEID #: 509




genuine issue of material fact. (See, e.g., Stillwagon Decl., Doc. 34-2, #465 ¶ 2

(asserting that he “ha[s] never intentionally deleted any materials or videos from

YouTube or any other similar service, website, or network that belong to Kaivac,

Inc.”); id. ¶ 3 (“[t]o the best of [his] knowledge, [he] ha[s] never deleted any materials

or videos from YouTube or any other similar service, website, or network that belong

to Kaivac, Inc.”)).

       Kaivac has shown there is no genuine dispute that Stillwagon intentionally

deleted its YouTube videos. Accordingly, the Court GRANTS Kaivac summary

judgment as to liability on its first, third, and fourth claims for relief.

B.     Kaivac is Entitled to its Attorneys’ Fees.

       The Court’s award of summary judgment on Kaivac’s vandalism claim (the

third claim) makes Kaivac’s request for attorneys’ fees a straightforward matter.

That is because O.R.C. § 2307.70(A), the statute that creates a cause of action for any

person who suffers loss of property because of a violation of 2909.05 (the vandalism

statute), allows a successful claimant to “recover … reasonable attorney’s fees

incurred in maintaining that action.” Because R.C. 2307.70(A) “provides an award of

[reasonable] attorney’s fees,” it is “proper” for the Court to award Kaivac those fees

as an “exception[] to the American rule.” Bros. v. Nixon, 157 N.E.3d 164, 171–72 (Ohio

Ct. App. 2020). The Court thus determines as a matter of law that Kaivac is entitled

to its reasonable attorneys’ fees.




                                            22
    Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 23 of 33 PAGEID #: 510




        Whether Kaivac has yet substantiated the appropriate amount of that award,

though, is a separate question. Under Ohio law, 8 a party seeking an award of

attorneys’ fees bears the burden of showing that the fees are “reasonable.” See In re

Verbeck's Estate, 184 N.E.2d 384, 385 (Ohio 1962). Ohio’s Supreme Court has noted

that Ohio’s approach to that issue is “guided by decisions issued by the United States

Supreme Court.” Phoenix Lighting Grp., L.L.C. v. Genlyte Thomas Grp., L.L.C., 153

N.E.3d 30, 35 (Ohio 2020). In that regard, the Phoenix Court particularly pointed to

Hensley v. Eckerhart, in which the Supreme Court observed that “the fee applicant

bears the burden of establishing entitlement to an award and documenting the

appropriate hours expended and hourly rates.” 461 U.S. 424, 437 (1983); see also Nw.

State Cmty. Coll. v. Nw. State Cmty. Coll. Educ. Ass’n, OEA/NEA, 79 N.E.3d 1127,

1137 (Ohio Ct. App. 2016) (“The party requesting attorneys’ fees bears the burden of

proof to show that the request was reasonable.”); Miller v. Miller, No. 109125, 2020

WL 6625040, at *4 (Ohio Ct. App. Nov. 12, 2020) (slip copy) (“The party seeking an

award of attorney fees must demonstrate the reasonableness of the requested fees.”).

Moreover, “[t]rial courts should not speculate as to whether the hours were necessary

or that the fee itself was reasonable.” Nw. State, 79 N.E.3d at 1137.

        Here, Kaivac submitted multiple declarations attesting to the fact that it

incurred $102,388.75 in attorneys’ fees in maintaining this action to date. (Towes



8Because Ohio law authorizes the award of attorneys’ fees, the Court also looks to Ohio law
to determine the amount of those fees. Reeser v. Henry Ford Hosp., 695 F. App’x 876, 879 (6th
Cir. 2017). Even were that not the case, Ohio’s approach to determining reasonableness is
the same as the approach under federal law. See Phoenix Lighting Grp., L.L.C. v. Genlyte
Thomas Grp., L.L.C., 153 N.E.3d 30, 35 (Ohio 2020).

                                             23
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 24 of 33 PAGEID #: 511




Decl., Doc. 29-6, #405 ¶ 14; Spievack Decl., Doc. 29-5, #379). But it has not provided

the information that the Court would require to determine that these fees are

reasonable. Indeed, so far as the Court can tell, beyond asserting the aggregate total,

the only documentation that Kaivac’s lawyers have supplied to date are the periodic

statements that they provided Stillwagon’s counsel, in accordance with this Court’s

standing orders. But, consistent with those standing orders, those documents merely

showed the total number of hours they had expended and the total amount of

attorneys’ fees Kaivac had incurred during that period. (Spievack Decl., Doc. 29-5,

#394–402). The purpose of that provision in the Court’s standing orders is not to

suggest that such reports suffice to establish reasonableness, but rather only to

ensure that the opposing party is generally on notice, during the pendency of the

litigation, of the magnitude of a fee award that may be sought down the road. If a

party seeks such an award, it still bears the burden of proving its entitlement to it.

      In short, Kaivac has not yet met its burden of showing that the fees incurred

to date are reasonable. And there is also an additional problem. This case is not yet

over. Kaivac has obtained summary judgment as to liability on three claims, but has

yet to prove the damages associated with any of them. Presumably, it may claim that

its entitlement to attorneys’ fees may extend to attorneys’ fees undertaken in that

effort. Stillwagon, by contrast, may argue that some of the fees, whether already

incurred, or yet to be incurred, are not related to the statutory claim that provides for

a fee award, or otherwise are not reasonable—arguments it cannot meaningfully

press until it has more detailed billing information. Accordingly, for present purposes,



                                           24
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 25 of 33 PAGEID #: 512




the Court merely determines that Kaivac has shown, as a matter of law, that it is

entitled to the reasonable attorneys’ fees it incurred in the prosecution of its action

under Ohio’s vandalism statute. The Court will leave for the damages portion of these

proceedings any further determination as to what the amount of that award will be.

B.    Kaivac is Not Entitled to Summary Judgment on its Intentional
      Spoliation of Evidence Claim.

      The last claim on which Kaivac seeks summary judgment is its claim for

intentional spoliation of evidence under Ohio law. The Court denies Kaivac’s motion

on that claim, due to two concerns. First, the Court is not convinced that an Ohio-

law-based claim of spoliation is even available to Kaivac in this action. Second, even

if it were, Kaivac has failed to show that it is entitled to judgment as a matter of law

on that claim.

      Let’s start with the first of those. The parties seem to take it as a given that

Ohio law governs Kaivac’s spoliation claim. If that is correct, then a spoliation claim

is at least a possibility. While the Ohio Supreme Court’s latest decision on the matter

is not exactly a ringing endorsement of the independent tort of spoliation, see Elliot-

Thomas v. Smith, 110 N.E.3d 1231, 1234–35 (Ohio 2018), at least for now it appears

that Ohio continues to be one of the few states that recognizes that tort claim.

      But the Court is not as sure as the parties appear to be that Ohio law controls

the spoliation issue here. This case is before the Court both under federal-question

jurisdiction, see 28 U.S.C. § 1331, and under diversity jurisdiction, see 28 U.S.C.

§ 1332. (First Am. Compl., #195–96, ¶¶15, 16). The former is predicated on the CFAA

claim, which arises under federal law. But Kaivac also adds state-law claims to its

                                          25
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 26 of 33 PAGEID #: 513




Complaint. As to those claims, Kaivac asserts pendent jurisdiction, see 28 U.S.C.

§ 1367, which is available as long as those claims arise out of a common nucleus of

operative facts. (See id.). But, given Kaivac’s allegations of diversity, those claims

presumably also may be before the Court as a matter of the Court’s original

jurisdiction under 28 U.S.C. § 1332.

      Whichever of those two jurisdictional paths one may wish to traverse, an

argument could be made that the Court has jurisdiction to consider an Ohio-law-

based spoliation claim. And, in fairness, it does appear that federal courts in Ohio

have entertained such claims in the past. See, e.g., Carovac v. Lake Cnty. Bd. of

Developmental Disabilities/Deepwood, No. 1:19 CV 2344, 2020 WL 5423966 (N.D.

Ohio Sept. 9, 2020); Robinson v. Target Corp., No. 4:17CV1566, 2019 WL 4862065

(N.D. Ohio Oct. 2, 2019); Miller v. Target Corp., No. 3:13-CV-216, 2014 WL 5531654

(S.D. Ohio Nov. 3, 2014).

      The Court, however, is not entirely convinced that this approach works here.

In this case, Kaivac is seeking a remedy for what it alleges Stillwagon did in response

to the filing of this federal court action. That is, Kaivac wants a remedy for

Defendant’s alleged conduct in this exact litigation. Further reflecting that, Kaivac’s

original Complaint did not include such a claim. Rather, Kaivac amended its

Complaint based on what it believed Stillwagon did after learning that Kaivac was

seeking to serve him. That presents a wrinkle. The en banc Sixth Circuit has

confirmed that this Court’s power to impose a sanction for litigation conduct—and

specifically in response to allegations of spoliation—is exclusively a matter of the



                                          26
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 27 of 33 PAGEID #: 514




Court’s inherent power, and is thus controlled by federal law, not state law. Adkins

v. Wolever, 554 F.3d 650, 652 (6th Cir. 2009) (en banc) (“[T]he authority to impose

sanctions for spoliated evidence arises not from substantive law but, rather, from a

court’s inherent power to control the judicial process.”) (internal quotation omitted).

And, while federal law allows a court to sanction a party for spoliation, there is no

independent federal-law-based tort of spoliation. R.C. Olmstead, Inc. v. CU Interface,

LLC, 657 F. Supp. 2d 878, 887 (N.D. Ohio 2009); Lombard v. MCI Telecomms. Corp.,

13 F. Supp. 2d 621, 628 (N.D. Ohio 1998). Thus, it is not at all clear that the Court

can enter judgment on such a claim (if it is a federal-law-controlled spoliation issue),

even if the Court otherwise were able to impose sanctions based on the underlying

conduct.

      To be fair, no party raised this issue in its briefing. So the Court’s view on this

matter is necessarily preliminary. And the overlap between spoliation as sanctionable

conduct, on the one hand, and spoliation as an independent Ohio-law-based tort, on

the other, can lead to some confusion. See Miller, 2014 WL 5531654 at *3 n.1

(explaining the importance of considering the different sources of authority for

remedying spoliation).

      As noted immediately below, however, even if Kaivac can assert the

independent Ohio-law-based tort, Kaivac has failed to make the necessary showing,

as a factual matter, to render summary judgment in its favor on that claim

appropriate. Accordingly, as Stillwagon has not sought summary judgment on, or

dismissal of, this claim, the Court need not reach a final resolution on the legal



                                          27
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 28 of 33 PAGEID #: 515




viability of the claim at this time. But, if Kaivac elects to move forward with its

spoliation claim in this matter, the Court urges the parties, in addition to addressing

the evidentiary issues further described below, also to consider the legal issue of

whether an Ohio-law-based spoliation claim is even available, given the procedural

posture of this case.

       The Court now turns to its remaining concern. As the previous paragraph

alluded, the Court rejects Plaintiff’s request for summary judgment on the merits.

More specifically, even assuming Kaivac can press an Ohio-law-based spoliation

claim, Kaivac has failed to show that the undisputed facts warrant entry of judgment

in its favor on this claim.

       To prevail on a claim for the independent tort of spoliation under Ohio law, a

plaintiff must establish that there was “(1) pending or probable litigation involving

the plaintiff, (2) knowledge on the part of defendant that litigation exists or is

probable, (3) willful destruction of evidence by defendant designed to disrupt the

plaintiff’s case, (4) disruption of plaintiff’s case, and (5) damages proximately caused

by defendant’s act.” Elliot-Thomas, 110 N.E.3d at 1233 (internal quotation omitted).

       Here, Kaivac’s claim is based on the following undisputed facts: After Kaivac

filed its lawsuit against Stillwagon on May 30, 2019, it made numerous attempts to

inform him of that. (Original Compl, Doc. 1). That day, one of Kaivac’s lawyers,

Russell S. Sayre, sent an email to stillwagonv@gmail.com, an email that Kaivac

thought Stillwagon used. The email attached a copy of the original complaint in the

case. (Sayre Decl., Doc. 29-4, #367). That email went unanswered. (Id., #364 ¶ 4). On



                                          28
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 29 of 33 PAGEID #: 516




June 4, 2019, Sayre sent an identical email to another email address that it thought

Stillwagon used: stillwagonvincent@gmail.com. This was the same email that

Stillwagon had listed on his LinkedIn page. Again, Sayre’s email went unanswered.

(Id. #365 ¶ 7; Am. Compl., Doc. 24, #225). On June 25, 2019, a process server

unsuccessfully attempted to serve Stillwagon at 817 Mark Avenue, Hamilton Ohio,

the residence of Lisa Ride. (Spievack Decl., Doc. 29-5, #378–78 ¶¶ 4–5). Kaivac

believed that Stillwagon could be found there because it was his last forwarding

address on record with the United States Postal Service, and because Kaivac believed

that Riede and Stillwagon had been romantically involved at one time. (First Am.

Compl, Do. 24, #202 ¶ 45). Later that day, Kaivac executive Robert Robinson Jr.

received a text message on his mobile phone from Riede explaining that not only did

Stillwagon not live with her, he did not live anywhere in Ohio. She also requested

that Robinson inform Kaivac’s attorneys that they did not have the correct address.

(Id. at #231). Eventually, Kaivac located Stillwagon at an address in Michigan: 14354

Maple Drive, MI 49117. Kaivac’s process server unsuccessfully attempted service

there on July 9, 11, 12 and 16, 2019. (Spievack Decl, Doc. 29-5, #378 ¶ 5). One of

Kaivac’s lawyers, Andrew A. Spievack, also called Stillwagon’s cellphone on July 11,

2019. On July 22, 2019, Kaivac’s process server successfully served Stillwagon with

the summons and complaint at the Michigan address. (Kaivac Proposed Undisputed

Facts, Doc. 30-2, #438 ¶ 56).

      Kaivac argues that Stillwagon was “repeatedly notified of this lawsuit between

May 30, 2019 and service of process on July 22, 2019.” (Kaivac Opening Br., Doc. 30-



                                         29
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 30 of 33 PAGEID #: 517




1, #425). And, it is undisputed that, between June 27, 2019, and June 29, 2019,

Stillwagon deleted 2639 files of Web History data from his iPhone 6 (“vince’s iPhone”).

(Daley Expert Report, 29-1, #294–95). It is further undisputed that he deleted 329

out of 330 records of Safari Searched Items from the same iPhone sometime after

June 24, 2019. (Id.). It is also undisputed that Stillwagon threw away this iPhone

sometime in July 2019. (First Am. Compl., Doc. 24, #259). Kaivac doesn’t attempt to

identify a particular date by which Stillwagon was aware of the lawsuit. Rather,

Kaivac seems to argue that, whatever the date, Stillwagon was aware of the lawsuit

and Kaivac’s claims against him by the time he deleted the aforementioned data and

threw away his iPhone.

      Given the elements of the claim, coupled with the facts set forth above, the

resolution of this claim comes down to whether Kaivac can show that there is no

genuine dispute that Stillwagon knew about Kaivac’s lawsuit against him before he

deleted the data and discarded his iPhone. On this front, Kaivac fails to carry its

burden. Stillwagon put forth enough probative evidence to create a genuine issue as

to whether he knew about the lawsuit before he deleted the data and threw away his

iPhone.

      In his declaration, Stillwagon states that the first email address that Sayre

tried to email him at is a “junk” email account, meaning, “not one he monitors or uses

regularly.” (Stillwagon Decl., Doc. 34, #466 ¶ 10). He goes on to state that, as of June

23, 2020, there were approximately 90,000 unopened messages in that account. After

Kaivac filed its motion for summary judgment, Stillwagon says he checked this



                                          30
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 31 of 33 PAGEID #: 518




account and located an email from Sayre dated May 30, 2019. But to this date, the

email remains unopened and Stillwagon did not know (at least until this lawsuit)

what it said. (Id.). Kaivac does not dispute any of this. As for the second email address

at which Sayre tried to reach Stillwagon—the one from Stillwagon’s LinkedIn page—

Stillwagon states that it “is not and has never been [his] email address.” (Id. ¶ 12).

“If Linkedin stated that [was his] email address,” then Stillwagon says that “[was] a

typo and/or incorrect information.” (Id.). Moving on to Riede’s address in Ohio,

Stillwagon says that it has never been his address, nor has he ever resided there. (Id.

¶ 10). Riede’s text message to Robinson provides at least partial support for that

claim. Furthermore, Stillwagon’s conduct in deleting the data in June is consistent

with his argument that he did not intentionally destroy evidence because he was not

formally served until July. As for discarding the phone, Stillwagon says he did so in

July 2019—or, more accurately, that he left it with an AT&T store in July 2019

because it was broken, and that the store presumably discarded it. That, too, is

consistent with his story that he did not intentionally destroy evidence, assuming

that he discarded the phone before he was served on July 22 or otherwise made aware

of the nature of the action against him.

      The Court finds it odd that Stillwagon does not explicitly say that all of these

events occurred before he became aware of this action, but that point seems to be

implied by his declaration and brief taken as a whole. The Court also finds it odd that

Stillwagon did not respond to Spievack’s sworn statement that Spievack left him a

voicemail on July 11 informing him about the suit. But that seems to have been an



                                           31
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 32 of 33 PAGEID #: 519




oversight on Stillwagon’s part. Again, taken as a whole, Stillwagon’s declaration and

motion suggest he did not listen to the voicemail (perhaps he just missed it) and that

he only became aware of the lawsuit after he was formally served on July 22.

      At bottom, drawing all reasonable inferences in favor of Stillwagon (which the

Court must at this stage), the Court concludes that there is a genuine dispute as to

whether Kaivac intentionally destroyed evidence that he knew was relevant to this

lawsuit. The parties sketch dueling narratives about when Stillwagon knew about

the suit. Kaivac points to the myriad attempts it made to inform Stillwagon of its suit

against him. Stillwagon responds to nearly every point that Kaivac makes, setting

forth specific (even if improbable) reasons for why none of Kaivac’s attempts to inform

him of the suit were successful until he was formally served process. On a motion for

summary judgment, the Court may not weigh each side’s evidence and choose which

among these competing narratives is more likely. That job is for the jury. Thus, even

assuming Kaivac can bring an independent spoliation claim under Ohio law in this

action, an issue that the Court has yet to reach, the Court nonetheless DENIES

Kaivac summary judgment on that claim based on this disputed issue of fact.




                                          32
 Case: 1:19-cv-00410-DRC Doc #: 36 Filed: 01/19/21 Page: 33 of 33 PAGEID #: 520




                                 CONCLUSION

      For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

PART Kaivac’s Motion for Summary Judgment and Attorney’s Fees. The Court will

set this matter for a telephonic status conference shortly to discuss scheduling the

matter for a Final Pretrial Conference and Jury Trial on the issues that remain.

      SO ORDERED.


January 19, 2021
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE




                                        33
